                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT P. THOMAS,

             Plaintiff,
                                                     Civil Case No. 15-10210
v.                                                   Hon. Linda V. Parker
                                                     Mag. Elizabeth A. Stafford
LORI A. BRIGGS and
MELISSA BORDEN,

          Defendants.
__________________________________________/

OPINION AND ORDER GRANTING, IN PART, AND DENYING, IN PART
         PLAINTIFF’S MOTION IN LIMINE (ECF NO. 58.)

      Plaintiff filed this lawsuit, proceeding pro se, against Lori A. Briggs and

Melissa Borden on January 20, 2015, asserting civil rights violations under 42

U.S.C. § 1983 and other state law claims. (ECF No. 1.) Plaintiff’s claims arise

from his alleged deprivation of ownership interest in two dogs that were seized,

under color of state law, by the Defendants. (Id.) Plaintiff has filed the instant

motion in limine requesting the admission of the genuineness, authenticity,

accuracy and truthfulness of 12 documents. (ECF No. 58.) The matter has been

fully briefed. (ECF Nos. 58, 59 & 62.) Also, the matter is scheduled for trial

before District Judge Linda V. Parker on October 29, 2018.
   I.       Introduction

         Plaintiff’s motion in limine seeks the admission of the genuineness,

authenticity, accuracy and truthfulness of 12 documents—four Michigan Humane

Society (“MHS”) documents, seven Oakland County documents and one City of

Detroit document—related to Defendant Briggs’ application for employment with

MHS and the Oakland County Animal Control. (ECF No. 58 at Pg ID 785.)

Plaintiff claims that on December 1, 2016, he served Defendant Briggs with

Requests for Admission under Rule 36(a), requesting that she admit the 12

documents at issue are “genuine, authentic, true and accurate.” (Id. at 786.)

Defendant Briggs responded by objecting that: (1) the documents are not relevant

and, therefore, not within the scope of Fed. R. Civ. Pro. 26(b)(1), and (2) the

language of Rule 36(a) only permits a party to request the admission of the

“genuineness” of a document. (Id. at 786-87.)

   II.      Applicable Law & Analysis

         Rule 26(a) states, in relevant part: “parties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense. . . .

Information within this scope of discovery need not be admissible in evidence to

be discoverable.” Also, Rule 36(a) states, in relevant part: “a matter is admitted

unless . . . the party to whom the request is directed serves . . . a written answer or

objection. . . . [T]he requesting party may move to determine the sufficiency of an

                                            2
answer or objection. . . . On finding that an answer does not comply with this rule,

the court may order either that the matter is admitted or that an amended answer be

served.”

      As a preliminary matter, the Court notes that the 12 documents at issue,

although having been obtained through discovery, have not been deemed relevant

or admissible into evidence. See Fed. R. Civ. Pro. 26(a). The present issue is

whether the 12 documents are deemed admitted as “genuine, authentic, true and

accurate.” Pursuant to Rule 36(a), Defendant Briggs served a written answer

containing objections to Plaintiff’s Requests. Believing the answer to be

insufficient, Plaintiff’s proper course of action should have been to move the Court

to determine the sufficiency of Defendant’s answers. Since Defendant Briggs did

in fact serve an answer upon Plaintiff, the Court does not find that Plaintiff’s

requested admissions should be or will be deemed admitted.

      Pursuant to Rule 36(a), the Court may determine the sufficiency of

Defendant’s answer at any time before trial. Therefore, the Court will address this

issue now. Defendant Briggs objected to Plaintiff’s Requests to admit the

documents at issue were “genuine, authentic, true and accurate” on the grounds

that the language of Rule 36(a) only permits a party to request the admission of a

document’s “genuineness.”




                                          3
      Defendant Briggs could have denied the authenticity, truthfulness and

accuracy of the documents while at the same time admitting their genuineness.

Thus, the Court directs Defendant Briggs to amend its answer; specifically, the

Court directs Defendant Briggs to admit or deny the genuineness of the documents

at issue. The Court’s holding does not decide whether the documents are

admissible into evidence—this question will be reserved for a later time, upon

motion by either party. Rather, this holding pertains solely to the insufficiency of

Defendant’s objections and the Court’s directed relief therefrom.

   III.   Conclusion

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion in limine (ECF No. 58) is

GRANTED, IN PART, AND DENIED, IN PART in accordance with the

Court’s ruling.

      IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: October 15, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, October 15, 2018, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager
                                         4
